Citation Nr: 1522534	
Decision Date: 05/28/15    Archive Date: 06/11/15

DOCKET NO.  13-27 277	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a schedular rating in excess of 10 percent for a low back disability.

2.  Entitlement to an extraschedular rating for a low back disability.

3.  Entitlement to an effective date prior to January 31, 2011 for the award of service connection for tinnitus.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from February 1990 to July 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a May 2011 rating decision of the, Louisville, Kentucky, Regional Office (RO) of the Department of Veterans Affairs (VA).  The case is currently under the jurisdiction of the Roanoke, Virginia RO.

In June 2014 the Veteran testified at a Travel Board hearing before the undersigned.

At the hearing, the Veteran testified that his service-connected disabilities, and specifically his back disability, prevent him from being able to work.  The United States Court of Appeals for Veterans Claims (Court) has held that a claim for TDIU is part of an initial rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 477 (2009).  In light of Rice, the issue of entitlement to TDIU has been raised by the record and is within the jurisdiction of the Board.

The issues of entitlement to an extraschedular rating for low back disability, and for TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran's service connected low back disability is manifested with painful motion equating to forward flexion of the thoracolumbar spine to greater than 30 degrees, but not greater than 60 degrees; during the pendency of the appeal; however, ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), and objective neurologic abnormalities other than mild bilateral peripheral radiculopathy have not been shown.  

2.  From July 10, 2013, bilateral peripheral radiculopathy manifested by mild incomplete paralysis of the left and right sciatic nerves associated with the service connected low back disability has been shown.

3.  The Veteran filed a claim for service connection for tinnitus that was received on September 26, 1997.  Tinnitus was first demonstrated on a VA examination dated April 14, 1998.  A rating decision dated in May 1998 denied service connection for tinnitus.  The Veteran submitted a notice of disagreement with that rating decision in July 1998.  A statement of the case was not issued on the issue of entitlement to service connection for tinnitus.  The Veteran again submitted a claim for service connection for tinnitus in January 2011.


CONCLUSIONS OF LAW

1.  The criteria for a 20 percent schedular rating, but no higher, for the service-connected low back disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

2.  Since July 10, 2013, the criteria for a separate 10 percent schedular rating, but no higher, for mild incomplete paralysis of the right sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

3.  Since July 10, 2013, the criteria for a separate 10 percent schedular rating, but no higher, for mild incomplete paralysis of the left sciatic nerve have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2014).

4.  The criteria for an effective date of April 14, 1998, but no earlier, for service connection for tinnitus are met.  38 U.S.C.A. §§ 1155, 5103A, 5107, 5110, 7105 (West 2014); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326, 3.400 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The appeal of the tinnitus issue arises from a disagreement with the initially assigned effective date after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

A standard February 2011 letter satisfied the duty to notify provisions for the increased rating issue.  

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA treatment records have also been obtained.  The Veteran was provided VA medical examinations in March 2011 and July 2013.  The examinations, taken together, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Rating of Back Disability

The Veteran seeks a rating in excess of 10 percent for a low back disability, which the RO has characterized as mild degenerative disease, low back pain, myofascial syndrome with facet's syndrome.  This is currently rated under Diagnostic Code 5242.

Service connection was initially granted in a July 1997 rating decision and an initial 10 percent rating was assigned.  The Veteran filed his current claim for increase in January 2011.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or the combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees or less, or for favorable ankylosis of the entire thoracolumbar spine.  Unfavorable ankylosis of the thoracolumbar spine warrants a 50 percent evaluation, and unfavorable ankylosis of the entire spine is rated 100 percent disabling.  38 C.F.R. § 4.71a.

Following the rating criteria, Note 1 provides:  Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243. 

Note 1: For purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

A VA examination was conducted in March 2011.  The Veteran reported constant burning pain of the lower back.  He noted radiating pain down the back of the right leg to the knee and sometimes to the heel of the right foot.  The Veteran stated that he was unable to walk more than a few yards.  The examiner stated that there were no incapacitating episodes of spine disease.  Ranges of motion of the thoracolumbar spine were noted as: flexion zero to 80 degrees; extension zero to 30 degrees; left lateral flexion, zero to 30 degrees; left lateral rotation, zero to 29 degrees; right lateral flexion, zero to 28 degrees; and right lateral rotation zero to 25 degrees.  There was no objective evidence of pain with motion, no objective evidence of pain with repetitive motion, and no additional limitation of motion after three repetitions.  Reflex testing was normal.  Muscle testing was normal and there was no motor impairment.  Magnetic resonance imaging showed right paracentral disc protrusion at L4/5, and right paracentral/lateral L5/S1 disc bulge with right foraminal narrowing.  

A VA examination was conducted in July 2013.  The examiner noted ranges of motion of the thoracolumbar spine as: flexion zero to 30 degrees; extension zero to 15 degrees; left lateral flexion, zero to 15 degrees; left lateral rotation, zero to 15 degrees; right lateral flexion, zero to 10 degrees; and right lateral rotation zero to 10 degrees.  The Veteran exhibited additional limitation after repetitive motion, and functional loss manifested by less movement than normal, pain on movement, and verbalized pain with standing at zero degrees prior to range of motion testing.  The examiner noted the Veteran exhibited questionable motivation for completion of full ranges of motion due to possible secondary gain.  The Veteran also verbalized discontent prior to initiating range of motion repetitive testing.  There was no localized tenderness, muscle atrophy, or muscle spasm.  Deep tendon reflexes were normal in the knees and ankles.  There was decreased sensation to light touch of the lower leg and ankle on both sides.  Straight leg raising test was positive on the right and negative on the left.  The examiner noted radicular symptoms:  mild constant pain on the right; mild intermittent pain on the right and left; and mild numbness on the left.  There was no intervertebral disc syndrome.  EMG testing conducted later in July 2013 showed abnormal results for the right and left lower extremities.  

The Veteran testified before the undersigned that the July 2013 VA examiner manually pushed him to flex his spine further than he was comfortable doing.

VA treatment records indicate that the Veteran has received epidural injections, most recently in April 2014, for treatment of back symptoms.

The Board notes that flexion of the lumbar spine was noted as 80 degrees on the March 2011 VA examination and 30 degrees on the July 2013 VA examination.  However, the July 2013 VA examiner indicted that the Veteran exhibited questionable motivation for completion of full ranges of motion due to possible secondary gain (although the Veteran has disputed this).  Although the results of range of motion testing during the appeal period are significantly inconsistent and although there is evidence that the Veteran did not cooperate fully with range of motion testing during the July 2013 VA examination, when the evidence is viewed in the light most favorable to the Veteran, the Board finds that the Veteran's most accurate range of flexion is most likely greater than 30 degrees but not greater than 60 degrees.  

Accordingly, the criteria for a 20 percent rating, the next higher rating available, which requires flexion to at most 60 degrees, a combined range of motion not greater than 120 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, are more nearly approximated.  

The criteria for a 40 percent rating, the next higher rating available, which requires forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine, have not been met.  The Board finds that the Veteran's range of flexion of the spine has not been limited to 30 degrees or less during the appeal, particularly in light of the March 2011 VA examination results showing flexion to 80 degrees and the July 2013 VA examiner's assessment that the limitation of flexion to 30 degrees reflected during the examination did not accurately represent the Veteran's actual range of motion because the Veteran did not fully cooperate with range of motion testing.  A disability rating in excess of 20 percent is also not warranted based on the formula for rating intervertebral disc syndrome based on incapacitating episodes as there is no evidence the Veteran has IVDS that has required bed rest prescribed by a physician at any point during the pendency of this appeal.  

With regard to the issue of whether a disability rating in excess of 20 percent is warranted on the basis of functional loss due to pain, weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet.App. 202 (1995), the Board concludes that the Veteran's current 20 percent disability rating contemplates his current functional impairment, particularly in light of the findings of the July 2013 VA examiner regarding the effort demonstrated on examination and the March 2011 VA examination results showing flexion limited to no more than 80 degrees.

Regarding radiculopathy, VA treatment records show that the Veteran has complained of low back pain, and tingling and/or numbness radiating to the lower extremities.  According to Diagnostic Code 8520 for the sciatic nerve, sciatic nerve disabilities are rated at 80 percent where there is complete paralysis; the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  A 60 percent rating applies where there is severe incomplete paralysis with marked muscular atrophy.  A 40 percent rating applies where there is moderately severe incomplete paralysis.  Moderate incomplete paralysis is rated at 20 percent.  Mild incomplete paralysis is rated as 10 percent.

In this case, the July 2013 examiner noted findings of radiculopathy symptoms of mild severity involving the sciatic nerve on both the left and right side.  (That examination report also included some findings that appeared to indicate there was no radiculopathy; the Board has interpreted the report as a whole in the light most favorable to the Veteran.)  Accordingly, the Board finds that 10 percent schedular ratings are warranted for each side, separate from the 20 percent rating for low back disability.  Higher ratings under Diagnostic Code 8520 are not warranted because moderate incomplete paralysis of the sciatic nerve was not shown on either side.  Further, no other neurologic abnormalities, such as bowel or bladder problems/pathologic reflexes, related to a lumbar spine condition were present.  

Effective Date of Award of Service Connection for Tinnitus

Unless otherwise specifically provided in Chapter 51 of Title 38 of the United States Code, the effective date of an award based on an original claim shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(a).  Title 38 of the Code of Federal Regulations (2014) clarifies that an award of direct service connection will be effective on the day following separation from active military service or the date on which entitlement arose if the claim is received within one year of separation from service.  Otherwise, the effective date shall be the date of receipt of the appellant's claim or the date on which entitlement arose, whichever is later.  38 C.F.R. § 3.400(b)(2)(i).

The Veteran filed a claim for service connection for tinnitus that was received on September 26, 1997.  A rating decision dated in May 1998 denied service connection for tinnitus.  The Veteran submitted a notice of disagreement with that rating decision in July 1998.  A statement of the case was not issued on the issue of entitlement to service connection for tinnitus.  The Veteran again submitted a claim for service connection for tinnitus in January 2011.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d) , 20.200, 20.201, 20.202, and 20.302(a).

Here, the Veteran was notified of his rating decision on May 27, 1998.  In accordance with 38 C.F.R. § 3.104(a), the Veteran had until May 27, 1999 to file a NOD.  The Board finds that the Veteran did submit a NOD well within the year, in July 1998.  As such, the Veteran's claim should have been reviewed and appropriate appellate procedures should have been followed.  Because the RO failed to properly continue with the adjudication of this claim, issue a statement of the case, and afford the Veteran his appropriate appellate rights, it continued in a pending status from that time until present.  As such, when the Veteran filed new claim for tinnitus in January 2011, he already had an open claim for that condition dating back to his original claim of September 26, 1997, as the Veteran had continued to follow the appropriate procedures required of him to maintain a continuous prosecution of such claim.

In January 2011, the Veteran filed a new claim for tinnitus.  In a May 2011 rating decision, the RO granted the Veteran service connection for tinnitus with an effective date of January 31, 2011, the date of the new claim for tinnitus. 

As the May 1998 rating decision never became final, the claim currently on appeal before the Board dates back to that time for service connection for tinnitus.  As the Veteran was eventually granted service connection for tinnitus, the proper issue before the Board is entitlement to an effective date earlier than January 31, 2011 for the award of service connection for tinnitus.

The Board finds that entitlement to service connection for tinnitus arose prior to January 31, 2011.  The Veteran filed a claim for service connection for tinnitus on September 26, 1997 that was still in pending status at the time of the May 2011 rating decision.  The Veteran denied tinnitus on a VA examination in April 1997, however tinnitus was diagnosed on an April 14, 1998 VA examination.  Thus, entitlement to service connection for tinnitus arose on April 14, 1998, which was a date later than the date of claim, September 26, 1997.

For these reasons, the Veteran is entitled to an effective date of April 14, 1998, 1997, the date entitlement arose, for his service-connected tinnitus.  38 U.S.C.A. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).


ORDER

A 20 percent schedular rating, but no higher, for low back disability is granted.

Since July 10, 2013, a separate 10 percent schedular rating, but no more, for right lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

Since July 10, 2013, a separate 10 percent schedular rating, but no more, for left lower extremity radiculopathy is granted, subject to the laws and regulations governing the payment of monetary benefits.

An effective date of April 14, 1998 for the grant of service connection for tinnitus is granted.


REMAND

The Veteran has not been provided notice of the information or evidence needed to establish TDIU, nor has he been provided a VA Form 21-8940, Application for Increased Compensation Based on Unemployability.  As entitlement to a TDIU has not been adjudicated by the AOJ in the first instance, this matter is remanded for such consideration.

Any development of the TDIU issue may have an impact on the complete picture of the Veteran's service-connected back disability and its effect on his employability as it pertains to extraschedular consideration.  See Brambley v. Principi, 17 Vet. App. 20, 24 (2003).  Thus, the issue of entitlement to an extraschedular rating will also be remanded.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran appropriate notice pursuant to the Veterans Claims Assistance Act (VCAA) under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) that includes the criteria required for a TDIU.

2.  Conduct any appropriate development indicated.

3.  Then adjudicate the claim of entitlement to a TDIU as well as the issue of whether referral for extraschedular consideration is warranted for the service connected back disability.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


